Citation Nr: 1300267	
Decision Date: 01/04/13    Archive Date: 01/11/13

DOCKET NO.  09-34 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for degenerative arthritis of the right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel







INTRODUCTION

The Veteran had active service from June 1980 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Boston, Massachusetts Department of Veterans Affairs (VA) Regional Office (RO).  

In his September 2009 VA Form 9, the Veteran requested a Board hearing.  He failed to report to such hearing, without good cause, scheduled in April 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated. 

Specifically, a remand is needed to afford the Veteran a VA medical opinion to determine the etiology of his currently diagnosed right should degenerative arthritis.  The Veteran's service treatment records document complaints and treatment for an injury to his right shoulder while on active duty.  The Veteran was afforded a VA examination in August 2007, where he received the current diagnosis.  The Board notes, however, the examiner did not render an opinion regarding the etiology of the right shoulder arthritis; accordingly the examination report is inadequate for rating purposes.  The United States Court of Appeals for Veterans Claims (Court) has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Finally, any ongoing medical records pertaining to the Veteran's right shoulder arthritis should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  A review of the claims file, to include his electronic virtual VA file, include treatment records dated through August 2007.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for arthritis of the right shoulder since August 2007.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received (if applicable) from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2. Thereafter, schedule the Veteran for appropriate examination to determine the nature and etiology of his arthritis of the right shoulder.  Ask the Veteran to provide a detailed description of the original injury and any subsequent injuries or problems with the shoulder.  Report this discussion in detail.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his right shoulder arthritis, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that arthritis of the right shoulder, is related to active service or any incident of service.  A complete rationale must be provided for any opinion expressed.

3. The Veteran should be given adequate notice of the requested examination, which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4. Finally, review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


